DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The applicant’s misnumbered claim 20 has been renumbered claim 19.

Claim Interpretation
Regarding claim 15, the applicant’s specification explicitly defines the claimed “computer storage media” as excluding signals per se, therefore, is not rejected under 35 U.S.C. 101.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “enable the user to select a most accessible icon” is unclear and confusing. Claim 1 clearly recites that the image may only include a single icon on a single background (“receive an image containing an icon” and “for one or more backgrounds”), therefore it is unclear what the “most accessible icon” refers to other than the provided single icon on the single background.
Claims 8 and 15 recite subject matter similar to claim 1, therefore, are rejected for similar reasons. 







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Noll et al. (USPN 11,216,982) in view of Li (USPN 10,467,776).
For example, regarding claim 1, Noll discloses:
a processor; and a computer storage medium storing computer-usable instructions (see Noll claim 1, “a processor; and a computer storage medium storing computer-usable instructions”) that, when used by the processor, cause the processor to:
receive an image containing an icon (see Noll claim 1, “receive an image containing an icon”);
determine an area score for the icon, the area score being a percentage of identified opaque pixels with relative luminance above a minimum contrast ratio (see Noll claims 1 and 3, “the area score being a percentage of identified opaque pixels with a relative luminance above a minimum contrast ratio”);
determine a border score for the icon, the border score being a percentage of identified opaque border pixels with relative luminance above the minimum contrast ratio (see Noll claims 1 and 4, “the border score being a percentage of identified opaque border pixels with a relative luminance above a minimum contrast ratio”);
determine a grid score, the grid score being a percentage of grid squares that have a percentage of opaque pixels greater than an area threshold (see Noll claims 1 and 5, “the grid score being a percentage of grid squares that have a percentage of opaque pixels greater than an area threshold”); and
provide a composite score to a user for one or more backgrounds, the composite score derived from the area score, the border score, and the grid score for the icon (see Noll claim 1, “determine a composite score […] to evaluate the risk” and “provide an indication highlighting which part of the icon is at risk”).
However, Noll does not explicitly recite to enable the user to select a most accessible icon in accordance with the background having a lowest risk composite score.
In a similar field of endeavor of determining icon accessibility, Li discloses to enable the user to select a most accessible icon in accordance with the background having a lowest risk composite score (see Li col 5 line 55 through col 6 line 50, changing an icon color with in accordance to the background color, thereby enabling user selection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Noll with Li, and further change a color of an icon according to its score generated in accordance to the background color, as disclosed by Li, for the purpose of providing higher recognition degree of the icon (see Li col 6 lines 46-50).
Subject matter recited in claims 2-19 can also be found in Noll claims 1-18 in view of Li.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Noll et al. (USPN 10,565,739), hereinafter, reference as Noll2, in view of Li (USPN 10,467,776).
For example, regarding claim 1, Noll2 discloses:
a processor; and a computer storage medium storing computer-usable instructions (see Noll2 claim 1, “a processor; and a computer storage medium storing computer-usable instructions”) that, when used by the processor, cause the processor to:
receive an image containing an icon (see Noll2 claim 1, “an image containing an icon”);
determine an area score for the icon, the area score being a percentage of identified opaque pixels with relative luminance above a minimum contrast ratio (see Noll2 claims 1 and 5, “the area score is a percentage of identified opaque pixels with a relative luminance above a minimum contrast ratio”);
determine a border score for the icon, the border score being a percentage of identified opaque border pixels with relative luminance above the minimum contrast ratio (see Noll2 claims 1 and 8, “the border score being a percentage of identified opaque border pixels with a relative luminance above a minimum contrast ratio”);
determine a grid score, the grid score being a percentage of grid squares that have a percentage of opaque pixels greater than an area threshold (see Noll2 claims 1 and 12, “the grid score being a percentage of grid squares that have the percentage of opaque pixels greater than the area threshold”); and
provide a composite score to a user for one or more backgrounds, the composite score derived from the area score, the border score, and the grid score for the icon (see Noll2 claim 15, “providing a composite score to a user, the composite score considering the area score, the border score, and the grid score for the icon”).
However, Noll2 does not explicitly recite to enable the user to select a most accessible icon in accordance with the background having a lowest risk composite score.
In a similar field of endeavor of determining icon accessibility, Li discloses to enable the user to select a most accessible icon in accordance with the background having a lowest risk composite score (see Li col 5 line 55 through col 6 line 50, changing an icon color with in accordance to the background color, thereby enabling user selection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Noll2 with Li, and further change a color of an icon according to its score generated in accordance to the background color, as disclosed by Li, for the purpose of providing higher recognition degree of the icon (see Li col 6 lines 46-50).
Subject matter recited in claims 2-19 can also be found in Noll2 claims 1-20 in view of Li.
Allowable Subject Matter
Claims 1-19 are rejected under 35 U.S.C. 112(b) and on the ground of non-statutory double patenting. These claims would be allowable upon receipt and approval of a Terminal Disclaimer, if further amended to overcome the 112(b) rejection. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Li discloses:
a processor; and a computer storage medium storing computer-usable instructions that (see col 6 lines 51-53, a computer), when used by the processor, cause the processor to:
receive an image containing an icon (see col 4 lines 53-60 and col 5 lines 11-12, receiving drawings of an icon comprising an icon color);
provide a composite score to a user for one or more backgrounds (see col 5 line 55 through col 6 line 10, determine whether the icon color lacks discernibility from its background color); and
enable the user to select a most accessible icon in accordance with the background having a lowest risk composite score (see col 6 lines 32-50, changing the icon color to a target icon color when discernibility is lacking).
However, Li does not disclose: determine an area score for the icon, the area score being a percentage of identified opaque pixels with relative luminance above a minimum contrast ratio; determine a border score for the icon, the border score being a percentage of identified opaque border pixels with relative luminance above the minimum contrast ratio; determine a grid score, the grid score being a percentage of grid squares that have a percentage of opaque pixels greater than an area threshold; and the composite score derived from the area score, the border score, and the grid score for the icon. Similar reasons apply to claims 8 and 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668